Citation Nr: 0806764	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for left knee disorder, to 
include a history of osteochondritis dissecans, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1958 to 
March 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's left knee disorder is manifested by symptoms of 
pain and malunion of the tibia and fibula with moderate knee 
disability and noncompensable limitation of motion on flexion 
and extension. There is no evidence of ankylosis, 
subluxation, instability or laxity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5014 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2004.  
The RO's June 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claims. Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which 
held that, for an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores, slip op. at 5-6. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In reviewing the veteran's claim of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in June 2004 informed the veteran that he must 
show that his service-connected disability had gotten worse; 
how VA would assist him in developing his claim; the types of 
evidence, both medical and lay, that the veteran could 
submit; and his and VA's obligations in providing such 
evidence for consideration, and requested that he provide any 
evidence in his possession to VA.  

The June 2004 letter did not make reference to specific 
diagnostic codes or applicable criteria necessary to warrant 
an increased rating which might not be evident from 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  However, the veteran was provided 
notice of applicable rating criteria involving specific 
measurements or testing results, namely, range of motion 
testing, in the September 2005 statement of the case.  The 
Board acknowledges that the September 2005 statement of the 
case did not provide notice regarding all potentially 
applicable rating criteria.  However, the Board is satisfied 
that more specific notice of this omitted criteria is not 
necessary with respect to VCAA notice because evidence 
demonstrating the effect any worsening of his service-
connected disability has on his employment or daily life 
would likely refer to symptoms contemplated by such criteria.

The Board acknowledges the June 2004 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life in his October 2005 VA 
Form 9 (veteran stated that "I am not able to walk very 
far...I avoid stairs and take an elevator when possible, I have 
to climb stairs one step at a time.")  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of notice is non-prejudicial 
to the veteran, and that the Board may proceed with its 
decision.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has provided treatment records and reports from 
Citizens Memorial Hospital (CMH) of Bolivar, Missouri.  The 
veteran was afforded VA examinations in March and May 2003 
and October 2004.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's claim for increase for his left knee disability 
in this case was received on December 4, 2003.  As such, the 
rating period for consideration on appeal stems from December 
4, 2002.  38 C.F.R. § 3.400 (o)(2) (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's left knee disorder is rated under Diagnostic 
Code 5214 for osteomalacia, which is to be evaluated based on 
limitation of motion of the affected parts as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2007).  Under Diagnostic Code 5262, relating to impairment 
of the tibia and fibula, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and a 30 percent evaluation is warranted for 
malunion of the two bones with marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  
Nonunion of the tibia and fibula with loose motion and 
requiring a brace warrants a 40 percent evaluation.  Id.  

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 20 percent for the veteran's service-
connected left knee disorder.  In this regard, the Board 
notes that the veteran's left knee disorder was manifested 
during the appeal period by subjective complaints of pain, 
difficulty standing and sitting, fatigability and decreased 
range of motion.  In addition, there is objective evidence of 
moderate disability of the knee, reflected by painful motion, 
tenderness, occasional use of crutches and slight limitation 
of motion.  There is no evidence, however, of marked knee 
disability or ankylosis of the left knee, nor is there 
evidence of compensable limitation of motion.

Private treatment records indicate the veteran suffers from 
degenerative joint disease of the left knee and experiences 
persistent severe knee pain.  An October 2004 VA examination 
report notes the veteran appeared to be in moderate distress 
and used bilateral crutches with a slowed, antalgic gait.  
The veteran was unable to perform any modified squat and was 
able to rise on his toes and very briefly rise on his heals.  
The examiner notes that the veteran is not required to use 
crutches at all times, but rather felt more secure using them 
for the examination.  In addition, a March 2003 VA 
examination diagnosed the veteran as having severe 
degenerative joint disease, while a May 2003 VA examination 
found the veteran's functional impairment of the left knee to 
be most likely unrelated to his service-connected history of 
osteochondritis dissecans.

In reviewing the competent medical evidence of record in 
light of the regulations discussed above, the Board notes 
that the terms "mild," "moderate," and "severe" are not 
defined in the regulations.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  The use of terminology such 
as "mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6.  

As discussed above, the October 2004 VA examination report 
notes that the veteran occasionally uses crutches and that he 
experiences pain on motion and functional loss involving 
decreased walking distance.  The Board therefore concludes 
that the veteran's symptoms warrant a rating of 20 percent 
for moderate disability of the left knee.  However, a higher 
rating is not warranted for severe disability because the 
veteran is able to ambulate independently with occasional 
support devices and is able to accomplish most of the normal 
activities of daily living.  Thus, the Board finds that the 
severity of the veteran's left knee disability shown does not 
rise to the level of severe as contemplated by the rating 
schedule.

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the veteran's 
service-connected left knee disorder.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board finds that 
Diagnostic Code 5257 does not apply because there is no 
objective evidence of instability in the left knee.  At the 
October 2004 VA examination, the veteran demonstrated a 
negative McMurray test for the left knee.
 
The Board further observes that Diagnostic Codes 5258 and 
5259 do not apply to the veteran's current disorder because 
there is no evidence of semilunar dislocated cartilage or 
removal of the semilunar cartilage.  In addition, as the 
evidence of record fails to demonstrate ankylosis of the 
tibia or fibula, the veteran is not entitled to a higher 
rating under Diagnostic Codes 5256.  

Finally, the Board finds that the veteran's left knee 
disorder does not warrant a higher evaluation under 
Diagnostic Codes 5260 or 5261 for limitation of flexion or 
extension of the leg.  In this regard, the October 2004 VA 
examination found flexion of the left knee limited to 85 
degrees, while a March 2003 VA examination found full 
extension to zero degrees.  The Board notes that, in order to 
receive a compensable evaluation, the veteran must experience 
flexion limited to 45 degrees and/or extension limited to 10 
degrees.

As a final note, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected history of osteochondritis 
dissecans of the left knee has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges that the October 
2004 VA examination report notes that the veteran experiences 
increased pain and a decreased ability to perform work.  
However, under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment due to his service-connected disability so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his left 
knee disorder is worse than the assigned 20 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
history of osteochondritis dissecans.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  
As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent for the veteran's 
left knee disorder, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased evaluation in excess of 20 percent for a left 
knee disorder, to include history of osteochondritis 
dissecans, is denied.




____________________________________________
	MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


